Citation Nr: 1139979	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, schizoaffective disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The Veteran was in the United States Navy from August 1976 to March 1984 but with only one year, four months, and 12 days of active service due to unauthorized absences from October 28, 1977 to April 30, 1978 and from May 3, 1978 to January 9, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) that denied the appellant's claim for depression.  Bipolar disorder and schizoaffective disorder have also been diagnosed.  During the pendency of this appeal, the Veteran filed a claim for service connection for PTSD, which was denied in a March 2009 rating decision by the Nashville, Tennessee, RO.  The Veteran's claim for service connection for PTSD, as well as claims of entitlement to service connection for bipolar disorder and schizoaffective disorder, has been incorporated into his current appeal.  Clemons v. Shinseki, 23 Vet. App 1 (2009).

In June 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The 1984 hospitalization records obtained pursuant to the Board's remand contain a medical board report revealing diagnoses of atypical psychosis and dysthymic disorder that existed prior to entrance and that were not aggravated by service.  The Veteran's entrance examination is not of record.  A March 1984 service personnel record shows that the United States Navy was unable to locate the appellant's health and dental records due to his lengthy periods of unauthorized absence.  In light of the above, a VA examination with a medical opinion is necessary for the adjudication of this claim.

The Veteran is receiving Social Security disability benefits.  The Social Security Administration records are potentially relevant to his claim and must be obtained.

Finally, the Veteran has identified various providers of psychiatric treatment and should be afforded one last opportunity to submit individual authorizations of release for those providers.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify any treatment since October 2010.  The AMC should obtain all records from Greenleaf where he was treated for alcoholism in 1992 and/or 1993, from CRT, the Athens Regional Center Emergency Room for treatment in early January 2007, from Dr. Sultan dated from 1994 to 2006, and from any other identified providers.  All records obtained should be associated with the appellant's claims file.

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran's disability benefits from that agency. Any such records so obtained should be associated with the appellant's VA claims folder. 

3.  Thereafter, upon completion of the foregoing development, schedule the Veteran for a psychiatric examination, to determine the nature and etiology of any current acquired psychiatric disorder.  Any indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner must opine whether the Veteran's current psychiatric disorder clearly and unmistakably preexisted active service, and whether it is also clear and unmistakable that there was no increase in disability during service (during the active service, not the unauthorized absences) or that any increase in disability was due to the natural progress of the preexisting psychiatric disorder.  If the examiner concludes that the disorder did not exist prior to service, an opinion should be rendered as to whether the disorder had onset during active service or instead had onset during a period of unauthorized absence.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures at once

6.  Thereafter, the AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


